DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-12 are pending and under examination.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
The effective filing date of the pending claims is June 28, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted December 22, 2020 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures of the amino acid sequence S42FLLRN are located in the specification on page 1, line 15 and page 5, lines 11 and 14.
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). See page 9, lines 5-6, page 12, lines 26-28 and page 13, line 8.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Specification
The disclosure is objected to for failing the comply with 37 CFR 1.821 (d) which requires reference made to an unbranched sequence of four or more amino acids by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description of claims, even if the sequence is also embedded in the text of the description or claims of the patent application. See MPEP §2422. See page 1, line 15, page 5, lines 11 and 14page 9, lines 5-6, page 12, lines 26-28 and page 13, line 8.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. See page 24, lines 5 and 18.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the metes and bounds of the claimed method are not clearly and precisely defined. Claim 1 is directed to a method for minimizing a symptom of dermatitis by administering a TR47-related peptide. The specification states a “TR47-related peptide” generally refers to a peptide having an N-terminal sequence NH2-NPND or NH2-NPNDKY. See page 9, line 5-6. The specification states the phrase “minimizing a symptom” generally refers to at least reducing severity and does not necessarily mean ablating a symptom. See page 8, lines 28-30. The specification further states a “symptom of dermatitis” generally refers to one or more of the following manifestations: skin and epidermal swelling, skin redness, skin itch, skin pain and local skin hyperthermia. See page 8, lines 10-12. The specification states “a skin disease or condition” generally refers to a pathology of the skin organ itself. See page 8, lines 18-23. The term “generally” means for the most part, usually or commonly1 and is open ended. It is ambiguous. And leads to a lack of clarity as to what constitutes a “TR47-related peptide”, a “symptom of dermatitis” and a “skin disease or condition”. In other words, it is unclear what symptoms, peptides and conditions/disease are encompassed by the term “TR47-related peptide”, “symptom of dermatitis” and “a skin disease or condition” and what symptoms, peptides and conditions/disease are excluded from the limitations because the term “generally” places no bounds on the definitions. Applicants may act as their own lexicographer, but the definitions must be clear. In this case, the definitions are unclear. Therefore, claim 1 is indefinite because the metes and bounds of the claimed method as a whole are not clearly and precisely defined. Claims 2-12 which depend from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 1.
Claim 5 recites the limitation “the group consisting of localized heat, skin redness, itch, pain or swelling”. A Markush grouping is a closed group of alternatives. The claim is indefinite because the list of members within the closed group are written in the alternative because of the conjugation “or” and it is unclear what members listed are a part of the group. 
Claim 7 refers to Figure 5. Claim 7 is indefinite because it is unclear what the Figure 5 the claim is referencing. Where possible, “claims” are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). See MPEP §2173.05(s). 
Claim 11 recites the limitation “the skin disorder” in line 1. There is insufficient antecedent basis for this limitation in the claim because there is no previous recitation of a skin disorder and it is unclear what the limitation is referencing
Claim 12 recites the limitation “the phosphorylation of Akt, preferably phosphorylation of Akt Ser473”. The phrase "”preferably” renders the claim indefinite because the scope of the claim is unclear; it is unclear whether the preference is part of the claimed invention. See MPEP § 2173.05(d).
Claim 12 recites the limitation “the administration of a TR47 related peptide to a region of skin of the individual having the disorder”. There is a lack of antecedent basis for this limitation because there is no previous recitation of “administration to a region of skin”, no previous recitation of “an individual having the disorder” and no previous recitation of a “disorder”. Therefore, it unclear what the limitation is referencing. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claimed invention fails to comply with the written description requirement because there is insufficient disclosure for a person of ordinary skill in the art (POSITA) to recognize the members of the genus of TR47 related peptides that are administering to an individual with a skin disease or condition to reduce a symptom of dermatitis in the individual. A TR47 related peptide as described in the specification is “generally” referring “to a peptide having an N terminal sequence NH2-NPND or NH2-NPNDKY”. See page 9, lines 5-6 in the specification. The specification further describes TR47 related peptides as encompassing derivatives, variants and peptides having an N terminal sequence of at least NPND, or an N terminal sequence that is homologous to NPND or having at least 70%, preferably 80%, preferably 90%, preferably 95%, preferably 96%, 97%, 98%, or 99% identity to a peptide shown in Table 1, provided that the peptide has the N terminal sequence NPND. See page 13, line 19 to page 14, line 2.
The term “generally” means for the most part, usually or commonly and is open ended and does not exclude peptides that do not have an N terminal sequence NH2-NPND or NH2-NPNDKY. Therefore, the claimed genus of TR47 related peptide is large encompassing peptides that comprise an N terminal sequence NH2-NPND or NH2-NPNDKY but also peptides that do not comprise an N terminal sequence NH2-NPND or NH2-NPNDKY, such as those that have an N terminal sequence that is homologous to NPND as well as those peptides that do not have an N terminal sequence the is identical or homologous to NPND. However, only peptides having an N terminal sequence NH2-NPND or NH2-NPNDKY were reduced to practice. There are no other peptides that fall within the genus of TR47 related peptides reduced to practice. There is no teaching in the specification of TR47 related peptides comprising N-terminal sequences different from NH2-NPND or NH2-NPNDKY. Furthermore, there is no teachings in the prior art of TR47 related peptides that comprise an N-terminal sequence other than the N terminal sequence NH2-NPND or NH2-NPNDKY. 
Claiming of a genus can meet the written description requirement if the specification either provides a representative number of species that within the scope of the genus or explains the structural features common amongst the species within the scope of the genus to allow a POSITA to recognize the members of the genus. The specification has only structurally described structural features common amongst the species of TR47 related peptides as having an N terminal sequence NH2-NPND or NH2-NPNDKY and these peptides are not representative of the claimed genus that encompasses peptides that do not have an N terminal sequence NH2-NPND or NH2-NPNDKY. There is insufficient disclosure in the specification and in the prior art  for a person of ordinary skill in the art (POSITA) to recognize members of the genus of TR47 related peptides and the species described in the specification are insufficient to represent the genus claimed. A POSITA would only conclude that Applicants were possession of the TR47 related peptides that comprise an N-terminal NPND sequence disclosed in the specification; that is, SEQ ID Nos: 2-5 and 8-17. Therefore, the claimed invention (pending claims 1-12) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Alavi et al. (“Wound-Related Allergic/Irritant Contact Dermatitis”, Advanced in Skin & Wound Care, June 2016, pp. 278-286) and Kiseleva et al. (“Peptide-Agonist of Protease-Activated Receptor (PAR1) Stimulates Keratinocyte Proliferation and Epithelial Layer Wound Healing Similarly to Activated Protein C”, Biochemistry (Moscow) Supplemental Series B: Biomedical Chemistry, 2015, pp. 199-204; cited in the IDS filed).
The invention is directed to minimizing symptoms of dermatitis in an individual having a skin disease or condition including administering a therapeutically effective amount of a TR47 related peptide to the individual, thereby minimizing a symptom of dermatitis in the individual. 
Alavi et al. teach wound-associated allergic contact dermatitis presents with localized itching, pain and discrete or diffuse periwound dermatitis of varying severity that may delay healing or worsen the wound base and margin despite appropriate treatment. See page 279, right col.-1st paragraph and Figure 2.
Kiseleva et al. teach a peptide agonist of the protease activated receptor 1, AP9. See the abstract. AP9 is a peptide that had the amino acid sequence NPNDYKEPF. See page 200, left col. §Noncanonical PAR1 Peptide. AP9 comprises at the N-terminal amino acid sequence NPNDYK and is the identical sequence to the claimed TR47 related peptide represented by SEQ ID NO: 16. Kiseleva et al. teach AP9 mimics the action of the activated protein C in its ability to stimulate proliferation in human primary keratinocytes and promote wound healing. See page 203, right col.-§Conclusion.
Neither Kiseleva et al. and Alavi et al teach administering aTR47 related peptide to an individual to minimize symptoms of dermatitis. However, although each element claimed was not presented in a single prior art reference, each element claimed was known in the prior, and the only difference between the claimed invention and the prior is the lack of combination in a single reference. Kiseleva et al. teach utilizing AP9 therapeutically to promote wound healing. A symptom of wound-associated contact dermatitis is delayed wound healing as taught by Alavi et al. Combining the teachings of Alavi et al. and Kiseleva et al. would have been prima facie obvious to a person of ordinary skill in the art would, because the artisan would have recognized that the administration of AP9 to an individual with wound associated contact dermatitis presenting delayed wound healing would aid in promoting wound healing thereby minimizing the delayed wound healing (a symptom of dermatitis). 
Regarding claim 2, allergic contact dermatitis presents with epidermal involvement. See Alavi et al., Figure 2.
Regarding claim 3, the allergic contact dermatitis arises because of an allergen. See e.g., the Abstract-Results. Because allergic contact dermatitis arises dues to an allergen it is interpreted as a primary disease of the skin.
Regarding claim 4, Alavi et al. teach allergic contact dermatitis. See page 279, right col.-1st paragraph.
Regarding claim 7, AP9 is a peptide that has the amino acid sequence NPNDYKEPF (claimed SEQ ID NO: 16).
Regarding claim 8, Alavi et al. and Kiseleva et al. do not teach administering the TR47 related peptide in a form of a pharmaceutical composition. However, it would have been obvious to formulate the peptide in a pharmaceutical composition for the therapeutic application of promoting wound healing in an individual with wound associated contact dermatitis.
Regarding claim 9, Alavi et al. teach once contact dermatitis develops, treatment typically includes corticosteroid creams or systemic administration. It would have been obvious to the artisan of ordinary skill to administer a corticosteroid to an individual with contact dermatitis because it is the typically the first form of treatment at the onset of contact dermatitis.
Therefore, at the effective filing date of the claimed invention, the claimed invention was prima facie obvious to the artisan of ordinary skill.
Summary
Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103. Claims 5, 6 and 10-12 are free of the prior art; thus,  are not rejected under 35 U.S.C. 102 or under 35 U.S.C. 103.
Conclusion
No claims are allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658



/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 generally. 2021. In Merriam-Webster.com. Retrieved July 16, 2022, from https://www.merriam-webster.com/dictionary/generally